DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 18 are construed to be indefinite because the claim 1 recitations “the gas conduit” plural occurrences), “the liquid,” and the claim 18 recitation “the drying gas source” (several occurrences), lack a positive antecedent basis.  Since claims 2-13 and 19 depend upon an indefinite claim, those claims are construed to be indefinite based on dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillick et al. (US 8,429,832).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Gillick as teaching:
a medical implement drying apparatus (see title and abstract) comprising: 
a substantially enclosed cabinet 34 (expressly disclosed at column 12 line 61 through column 13 line 9); 
the cabinet enclosing a plurality of gas conduits 14 (expressly disclosed at column 13 lines 10-18); 
a plurality of medical implements (expressly disclosed at column 15 lines 4-14 wherein the disclosed stents meets the claimed medical implements because both are implements for medical use) each fluidly coupled to; 
a drying gas source 308 external of the cabinet (expressly disclosed at column 15 lines 32-51); and 
a supply conduit 30 in fluid communication with the drying gas source and each gas conduit (expressly disclosed at column 16 lines 6-17).  Gillick also discloses the claim 14 feature of a drying apparatus configured to reduce the humidity within the cabinet (expressly disclosed at column 2 lines 27-41), the claim 15 feature of a control interface mounted to the cabinet wherein the control interface comprises user manipulated actuators configured to control airflow through the supply conduit (expressly disclosed at column 14 line 60 through column 16 line 34), and the claim 17 feature wherein the drying gas source has in inlet port exterior of the cabinet (expressly disclosed at column 13 lines 3-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gillick in view of Fujita (US 5,713,137).  Gillick discloses the claimed invention, as rejected above, except for the claimed timer.  Fujita, another drying apparatus, discloses that feature at column 13 lines 3-7.  It would have been obvious to one skilled in the art to combine the teachings of Gillick with the teachings of Fujita, for the purpose of timing an optimum time to dry devices, such as medical implements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art and/or applicant filed patent applications, cited with this application, may teach one or more claim features, but do not rise to a level of anticipation, obviousness, and/or double patenting.  References A, B, N, cited with this action, are patent publications from the same inventive entity as the current application.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Thursday, November 3, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753